Exhibit 10-4

 

BB&T Logo

   Branch Banking & Trust Co.    1300 Bacok Street    Melbourne, FL 32901

07/30/2010

Oak Park of Brevard, Inc.

The Goldfield Corporation,

Southeast Power Corporation

and Bayswater Development Corporation

Ladies and Gentlemen:

At your request, Branch Banking and Trust Company (“Bank”) has agreed to release
Oak Park of Brevard, Inc. as a guarantor of payment of the loan(s) of Pineapple
House of Brevard, Inc. (“Borrower”), under his/her Guaranty Agreement dated
11/18/2005, subject to and with your full agreement that you, as the remaining
guarantors of payment of the loan(s) of the Borrower, shall continue to be
unconditionally liable for payment of such loans pursuant to the Guaranty
Agreements executed by each of you.

Upon your acceptance and execution of this letter agreement, each of you, as
guarantors, hereby agrees to the Bank’s release of Oak Park of Brevard, Inc.
under his/her Guaranty Agreement, and hereby ratifies and affirms your
respective Guaranty Agreements and your liability thereunder. Each of you hereby
releases the Bank from any claim, demand, obligation, expense, or liability,
whatsoever which may arise as a result of the Bank’s release.

Please indicate your acceptance of the terms of this letter agreement by signing
below in the spaces provided and return a signed copy to me at the address
above.

Sincerely,

BRANCH BANKING AND TRUST COMPANY

 

By:  

Debra Pavlakos /s/ Debra Pavlakos

Title:  

Senior Vice President

Read and Accepted:

 

/s/ Stephen R. Wherry

   Date:  

7/30/2010

BY: Oak Park of Brevard, Inc

Stephen R Wherry, Treasurer

    

/s/ Stephen R. Wherry

   Date:  

7/30/2010

By: The Goldfield Corporation

Stephen R Wherry, Senior Vice President

    

/s/ Stephen R. Wherry

   Date:  

7/30/2010

By: Southeast Power Corporation

Stephen R Wherry, Treasurer

    

/s/ Stephen R. Wherry

   Date:  

7/30/2010

By: Bayswater Development Corporation

Stephen R Wherry, Treasurer

    